Citation Nr: 1703405	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  16-05 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for lumbar laminectomy, previously lumbar strain with multilevel degenerative changes and disc space narrowing ("lumbar spine disorder").

2.  Entitlement to an initial rating in excess of 20 percent for impingement syndrome of the left shoulder ("left shoulder disorder").

3.  Entitlement to an initial rating in excess of 20 percent for painful scars of the right upper and lower extremities.

4.  Entitlement to a rating in excess of 10 percent for right shoulder impingement syndrome ("right shoulder disorder").

5.  Entitlement to an initial rating in excess of 10 percent for flexion contracture, left knee status-post arthroscopy with limitation of flexion ("left knee disorder").

6.  Entitlement to an initial rating in excess of 10 percent for right wrist strain status-post ORIF with bone graft and implant removal ("right wrist disorder").

7.  Entitlement to a rating in excess of 10 percent for right hip trochanteris bursitis and right iliac crest bone grant ("right hip disorder").

8.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

9.  Entitlement to an initial rating in excess of 10 percent for recurrent sinusitis.

10.  Entitlement to an initial compensable rating for right hip limitation of extension.

11.  Entitlement to an initial compensable rating for left knee limitation of extension.

12.  Entitlement to an initial compensable rating for bilateral hearing loss.

13.  Entitlement to an initial compensable rating for hypertension.

14.  Entitlement to an initial compensable rating for surgical scar of the left knee.

15.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	David Anaise, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1993 to November 2012.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board acknowledges that the TDIU claim was not formally adjudicated below, nor has it been certified as being on appeal.  However, the Veteran has presented argument and evidence in support of the claim as part of his appeal.  Thus, the Board finds this issue is properly before it for appellate consideration pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board further notes the Veteran has submitted additional evidence that was not considered when this appeal was last adjudicated below.  However, initial Agency of Original Jurisdiction consideration was waived via a January 2016 statement from the Veteran's attorney in accord with 38 C.F.R. § 20.1304(c) (2016).

For the reasons addressed in the REMAND portion of the decision below, the Veteran's lumbar spine, bilateral shoulder, left knee, right wrist, right hip, sinusitis, and TDIU claims are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's scars of the right upper and lower extremities, as well as the left knee, are all noted as being linear; stable; and without disabling effects to include limitation of motion.  He is noted as having a total of three (3) painful scars which are located on his right upper and lower extremities.  

2.  The Veteran's bilateral tinnitus is assigned the maximum rating authorized under Diagnostic Code 6260.

3.  The Veteran's hearing loss has Level I hearing impairment in both ears.

4.  The Veteran requires continuous medication for the control of his hypertension.

5.  The Veteran's hypertension is not manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for scars of the right upper and lower extremities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.118, Diagnostic Code 7800-7805 (2016).

2.  The criteria for an initial compensable rating for surgical scar of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.31, 4.118, Diagnostic Code 7800-7805 (2016).

3.  The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

4.  The criteria for an initial compensable rating for hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.85, Diagnostic Code 6100 (2016).

5.  The criteria for an initial compensable rating of no more than 10 percent for the Veteran's hypertension are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Analysis - Scars

Scar disabilities are evaluated pursuant to the criteria found at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.

Under the current criteria, Diagnostic Code 7800 pertains to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118.  As the scars in this case involve the right upper and lower extremities, as well as the left knee, they do not involve the head, face, or neck.  Moreover, it is noted the December 2011 and November 2015 VA examinations reflect there was no disfigurement of the head, face, or neck.  Thus, Diagnostic Code 7800 is not for application in the instant case.

Diagnostic Code 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  38 C.F.R. § 4.118.  Under this Code, a 10 percent rating is to be assigned when the scar(s) cover an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm).  Area or areas of at least 12 square inches (77 sq. cm) but less than 72 square inches (465 sq. cm) is assigned a 20 percent rating.  Area or areas of at least 72 square inches (465 sq. cm) but less than 144 square inches (929 sq. cm) is assigned a 30 percent rating.  Area or areas of 144 square inches (929 sq. cm) or greater is assigned a 40 percent rating.

In this case, the Veteran's scars of the right upper and lower extremities, and left knee, have been consistently noted as being linear to include on the December 2011 and November 2015 VA examinations.  None of the other evidence of record reflect these scars are deep and nonlinear.  As noted above, Diagnostic Code 7801 only applies when the scars are deep and nonlinear.  Therefore, this Code is not for application in this case regardless of the specific measurements.  It also does not appear that these scars have the requisite measurement(s) for a compensable rating under this Code even if it were applicable.  For example, the December 2011 VA examination noted the Veteran had two linear scars on the right wrist which measured 6 cm and 1.5 cm; and one 5 cm linear scar on the left knee.  The November 2015 VA examination noted one right wrist scar that measured 6 x 0.5 cm; two scars on the right hip which measured 5 x 0.5 cm and 7 x 0.5 cm; and three left knee scars which measured 5 x 0.5 cm; 1 x 0.2 cm; and 1 x 0.2 cm.

Diagnostic Code 7802 pertains to burn scars or scars due to other causes not of the head, face, or neck, that are superficial and nonlinear.  38 C.F.R. § 4.118.  Under this Code, a 10 percent rating is assigned when the scar(s) cover an area or areas of 144 square inches (929 sq. cm) or greater.  No other rating is provided by this Code. Note (1) states that a superficial scar is one not associated with underlying soft tissue damage.  However, even though this Code does apply to superficial scars, this Code also mandates that they been nonlinear.  The Board has already found that all pertinent scars are linear.  Consequently, this Code also does not apply in the instant case.  Additionally, as with Diagnostic Code 7801, it does not appear that these scars have the requisite measurement(s) for a compensable rating under this Code even if it were applicable.

The Board notes that, prior to October 23, 2008, Diagnostic Code 7803 provided for evaluation of superficial, unstable scars.  However, this Code was eliminated effective October 23, 2008.  As service connection was established for the scars of the right upper and lower extremities, and of the left knee, effective November 28, 2012, this Code is clearly not applicable to the instant case.  Moreover, even if this Code were applicable, as detailed below these service-connected knee scars were noted as being stable on the December 2011 and November 2015 VA examinations.

Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent evaluation; three or four scars that are unstable or painful warrant a 20 percent evaluation; five or more scars that are unstable or painful warrant a 30 percent evaluation.  38 C.F.R. § 4.118.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  Id. at Note (3).

As already noted, the Veteran's scars of the right upper and lower extremities, and left knee, have been consistently noted as being stable.  The December 2011 VA examination noted that the Veteran had one tender scar of the right wrist.  The more recent November 2015 VA examination noted he had a total of 3 painful scars; one located on the right wrist, and the others located on the right hip.  Nothing on these examinations, or in the other evidence of record, shows any other service-connected painful scar(s) to include of the left knee.  Moreover, even if the Board were to find the left knee scar was painful, this would bring the total to four (4) which would continue the 20 percent rating already in effect for the painful scars of the right upper and lower extremities; i.e., it would not result in a higher rating.

Finally, Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118.  In this case, the Veteran's service-connected scars of the right upper and lower extremities, and left knee, are not shown to have any disabling effects not considered under the other potentially applicable Diagnostic Codes to include limitation of motion.  Further, the Veteran is already separated evaluated for functional impairment of the right wrist, right hip, and left knee.  Therefore, to evaluate the scars on this basis would be a violation of the prohibition against pyramiding.

For these reasons, the Veteran's claims for higher initial ratings for his service-connected scars of the right upper and lower extremities, and left knee, are denied.

Analysis - Tinnitus

The Veteran seeks an increased rating for his service-connected tinnitus, for which he is currently receiving a 10 percent rating under Diagnostic Code 6260.  This Code allows for a single 10 percent disability rating for tinnitus regardless of whether it is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  No higher disability rating is available under the Rating Schedule.  Accordingly, as there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear or otherwise increase the Veteran's total compensation for his service-connected tinnitus, his claim for an increased rating must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Analysis - Hearing Loss

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI; Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.   

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. 38 C.F.R. § 4.86 .  Further, when the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id. 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

Initially, the Board notes that none of the audiological evaluations on file show that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more; or that the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Therefore, the Veteran does not have an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.85(a), and those regulatory provisions are not for consideration in the instant case.

The record reflects the Veteran underwent VA audio examinations in December 2011 and October 2015.  In pertinent part, the December 2011 VA examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
45
50
50
42
LEFT
20
45
50
50
41

Speech recognition scores were 96 percent for both ears.  These results correspond to Level I hearing impairment for both ears under Table VI.  These results, in turn, correspond to a zero percent (noncompensable) rating under Table VII.

Similarly, the more recent October 2015 VA examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
50
60
65
51
LEFT
20
50
50
50
43

Speech recognition scores were again 96 percent for both ears.  As with the December 2011 VA examination, the October 2015 results correspond to Level I hearing impairment for both ears, and the current noncompensable rating assigned for the Veteran's service-connected hearing loss.  No other audio examination conducted in accord with the requirements of 38 C.F.R. § 4.85(a) appears to be of record which shows a compensable rating is warranted for this disability.  For these reasons, an initial compensable rating for the Veteran's hearing loss is denied.

Analysis - Hypertension

Under Diagnostic Code 7101, a rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  A 60 percent evaluation requires diastolic pressure of predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104.

Initially, the Board notes that the Veteran's service treatment and post-service medical records reflect that he requires continuous medication for the control of his hypertension.  Although it is not clear that he had a history of diastolic blood pressure of predominantly 100 or more, the service treatment records reflect he was prescribed medication within a fairly short period of time when elevated blood pressure readings were noted.  He also had diastolic readings on several occasions during service which were in the 90s.  For example, he had a diastolic blood pressure reading of 90 in February 2006; 94 in August 2006; and 92 in September 2008 and July 2010.  The Board reiterates that the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  Here, the evidence showing the need for continuous medication for control of the hypertension indicates that he more nearly approximates the criteria for a compensable rating of 10 percent.  As such, he is entitled to at least this rating.

The Board further finds the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 10 percent for his service connected hypertension.  In this case, the record does not reflect his hypertension is manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  For example, the December 2011 VA medical examination noted blood pressure readings of 138/78, 138/87, and 142/86.  The more recent November 2015 VA examination shows blood pressure readings of 135/92, 129/88, and 146/96.  A thorough review of the other evidence of record does not reflect the Veteran has blood pressure readings to the extent necessary for a rating in excess of 10 percent under Diagnostic Code 7101.

In reaching this determination, the Board is cognizant with regard to the reported medication use that Jones v. Shinseki, 26 Vet. App. 56 (2012) held that, in assigning a disability rating, VA may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  However, here the medication use is explicitly contemplated by the rating schedular, and was the basis for assigning a 10 percent rating.  Further, the Court held in McCaroll v. McDonald, No. 14-2345 (U.S. Vet. App. November 7, 2016), that Diagnostic Code 7101 does contemplate the use of medication and Jones is not applicable.

Other Considerations

In evaluating the Veteran's scars, tinnitus, hearing loss, and hypertension, the Board took into consideration the potential applicability of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  However, a thorough review of the record does not reflect there were any distinctive period(s) where these disabilities met or nearly approximated a rating in excess of 20 percent for the scars of the right upper and lower extremities; a rating in excess of 10 percent for the hypertension; or a compensable rating for the left knee scar or hearing loss.  As already noted, a schedular rating in excess of 10 percent for tinnitus is not permitted by law.  Consequently, there is no basis to assign higher "staged" ratings.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes the Court held in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), that, when conducting audio examinations, in addition to dictating objective test results, the VA audiologist must also fully describe the functional effects caused by a hearing disability in his or her final report.  Significantly, however, the Board points out that the Court's rationale for requiring an examiner to consider the functional effects of a Veteran's hearing loss pertained to cases where consideration of referral for an extra-schedular rating under 38 C.F.R. § 3.321 (b) might be warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  Nevertheless, it would appear from this holding the Board is required to consider whether an extraschedular rating is warranted for the hearing loss.

In this case, it does not appear the Veteran has contended extraschedular rating(s) are warranted for his service-connected disabilities, either separately or in conjunction.  Moreover, the evidence of record, to include the comments about the functional effects of the Veteran's hearing loss on the VA examinations, reflect the rating criteria contemplate the symptomatology of the Veteran's service-connected scars, tinnitus, hearing loss, and hypertension.  As indicated above, the only current symptoms of the scars appear to be the painful scars of the right wrist and hip, which are explicitly addressed by Diagnostic Code 7804; the symptom of ringing in his ears is contemplated by Diagnostic Code 6260; the rating criteria for hearing loss evaluate the level thereof, which naturally includes difficulty hearing sounds such as conversation; and Diagnostic Code 7101 contemplates the use of medication for hypertension, as well as the level of blood pressure readings.  Therefore, the Board finds that these service-connected disabilities, either separately or in conjunction, do not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.


ORDER

An initial rating in excess of 20 percent for service-connected painful scars of the right upper and lower extremities is denied.

An initial rating in excess of 10 percent for tinnitus is denied.

An initial compensable rating for bilateral hearing loss is denied.

An initial compensable rating for surgical scar of the left knee is denied.

An initial compensable rating of no more than 10 percent for service-connected hypertension is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

The Board acknowledges the Veteran was accorded VA examinations in December 2011 and November 2015 which evaluated his lumbar spine, bilateral shoulder, left knee, right wrist, and right hip.  However, the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  The pertinent sentence states that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Here, while the November 2015 VA examination included notations as to whether there was pain with weightbearing, it does not appear the range of motion testing conducted on the pertinent VA examinations are in accord with this requirement.  As such, it appears the examinations are inadequate to determine whether higher ratings are warranted for these disabilities.  

The Board reiterates the Veteran has submitted additional evidence which was not previously considered below.  In pertinent part, these records include findings regarding pain management, particularly with respect to the lumbar spine, as well as the Veteran' sinusitis.  Moreover, the submission of these records indicates these service-connected disabilities may have increased in severity since the most recent VA examination.  When the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  As such, the Board finds that a remand is required to accord the Veteran new examinations of his lumbar spine disorder, bilateral shoulder disorders, left knee disorders, right wrist disorder, right hip disorder, and sinusitis.  

The Board notes that resolution of the above claims may affect whether the Veteran is entitled to a TDIU.  As such, these issues are inextricably intertwined and the Board must defer adjudication of the TDIU claim until the development deemed necessary for the other claims has been completed.  Moreover, as an examination has been deemed warranted for these service-connected disabilities, the examiner should comment upon the effect they have upon the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his service-connected lumbar spine disorder, bilateral shoulder disorders, left knee disorders, right wrist disorder, right hip disorder, and sinusitis since November 2015.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his service-connected lumbar spine disorder, bilateral shoulder disorders, left knee disorders, right wrist disorder, right hip disorder, and sinusitis symptoms; as well as the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded new examination(s) to evaluate the current nature and severity of his service-connected lumbar spine disorder, bilateral shoulder disorders, left knee disorders, right wrist disorder, right hip disorder, and sinusitis.  The claims folder should be made available to the examiner (s) for review before the examination(s) .

It is imperative that the pertinent examiner(s) comment on the functional limitations of the lumbar spine, shoulders, left knee, right wrist, and right hip caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Further, in accord with the requirements of 38 C.F.R. § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.  

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The decision should reflect consideration of whether the Veteran is entitled to a TDIU.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the January 2016 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


